Citation Nr: 0941073	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng,Counsel


INTRODUCTION

The Veteran had active duty from January 1974 to January 
1977, October 1982 to January 1990, and September 1991 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for bilateral carpal tunnel syndrome.  In 
May 2004, the Veteran appeared in a videoconference hearing 
at the RO before the undersigned.  Subsequently, the Board 
remanded the matter in October 2004.  

In a December 2007 decision, the Board denied the Veteran's 
service connection claim for bilateral carpal tunnel 
syndrome.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 Order, the Court vacated the December 2007 
Board decision, and remanded the case to the Board for 
further proceedings consistent with an August 2008 Joint 
Motion for Remand.  

The August 2008 Joint Motion for Remand noted that the 
Veteran had been afforded an examination in October 2003.  It 
was also noted that an April 2005 VA medical opinion had been 
subsequently provided to address the nexus issue as to 
bilateral carpal tunnel syndrome.  In the Joint Motion, the 
parties found that the April 2005 VA opinion failed to 
provide the requested nexus opinion as to the etiology of the 
Veteran's disability. 

In September 2009, the Veteran's representative submitted 
additional evidence in support of the claim.  It indicated 
that it was not waiving consideration by the agency of 
original jurisdiction (AOJ) in the first instance unless the 
claim was granted in full. 

The Veteran was represented by a private attorney while his 
claim was pending before the Court.  He is now represented by 
the American Legion, as he had been previously. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Service treatment records are negative for findings, 
treatment, or a diagnosis of carpal tunnel syndrome.  
However, complaints of numbness and pain in the left upper 
arm were noted in March 1989 and an assessment of myalgia was 
noted.  In February 1999, a notation of "numbness peripheral 
(fingers) and nostrils" was also noted.  Various records 
dated in August 1999 show treatment for right elbow olecranon 
pain.  The examination report at service discharge was 
negative for carpal tunnel syndrome. 

The evidence in this matter includes the October 2003 VA 
examination, the report of which noted that bilateral carpal 
tunnel syndrome, by the Veteran's history, started in the 
late 1990's.   

In the April 2005 VA medical opinion report, the examiner 
noted the Veteran's assertion that he did a lot of typing 
through the latter portion of his career, and determined that 
it was at least as likely as not that repetitive use with 
keyboards led to the Veteran's carpal tunnel complaints.  The 
examiner added that this could not be confirmed because there 
were no comments in the medical records about specific carpal 
tunnel-like symptoms other than what the Veteran mentioned 
during his hearing.  Addressing the issue of whether it was 
likely or unlikely that the Veteran's bilateral carpal tunnel 
syndrome had its onset during service to include as a result 
of the Veteran's office duties, the examiner determined that 
it would be mere speculation to answer this.  In support of 
his statement, he noted that the Veteran did not have any 
specific carpal tunnel complaints throughout his military 
career other than a very vague mention in 1999 concerning 
numbness, peripheral (fingers), and nostrils.  He also noted 
another entry mentioning numbness in both arms but determined 
that there was no date on this and there was no other 
specific documentation to mention any reference to carpal 
tunnel syndrome.  While carpal tunnel was diagnosed recently 
via EMG testing, the only item to state that the carpal 
tunnel has been present comes from the Veteran's comments.  
As there was essentially no information in the medical record 
about this, the examiner indicated it would be resorting to 
mere speculation to determine whether his carpal tunnel 
syndrome was due to his military days.  The examiner found 
that the etiology of the Veteran's disability easily could be 
due to repetitive over use but he determined that it would be 
speculation to determine the cause of his disability.  The 
examiner then stated he could not answer the question.  As 
this opinion was specifically requested to ascertain whether 
the Veteran's disability was related to service an opinion 
was necessary.    The Court has found that another 
examination is necessary.  In addition, the Veteran has 
submitted additional evidence in support of his claim.  The 
Veteran should be afforded another examination to determine 
the etiology of his current bilateral carpal tunnel syndrome.

Since the Board's December 2007 decision, additional evidence 
has been received which includes a January 2009 letter from 
M.S. Kniss, M.D. showing an impression of bilateral moderate 
carpal tunnel syndrome.  Also, in a June 2009 letter, D.J. 
Tomes, M.D. opined that based on the Veteran's history of 
symptoms of carpal tunnel syndrome in the early 1990's and 
assuming that his disability began in service that it was 
more likely than not that his current carpal tunnel symptoms 
are due to his duties during service.  Dr. Tomes indicated 
that he reviewed some documents "given [the Veteran's] past 
military service and it does appear that it has been noted in 
the past that his symptoms began while in active military 
duty/service."  Additionally, the Veteran has submitted his 
own statements as well as from a fellow service member as to 
his hand symptoms (going numb and falling asleep) during 
service.  On remand, the VA examiner should specifically take 
into account the additional evidence in making his/her 
determination and the RO should review this evidence in the 
first instance.  38 C.F.R. §§ 19.37, 20.1304 (2009).




Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination to determine the etiology 
of his current bilateral carpal tunnel 
syndrome, including specifically an 
assessment as to whether it is 
etiologically related to service.  The 
claims file and a copy of this Remand 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should determine whether 
there is a 50 percent probability or 
greater that bilateral carpal tunnel 
syndrome is causally or etiologically 
related to the Veteran's military 
service, with specific consideration of 
the Veteran and his fellow service 
members statements as to in-service 
symptoms.  The examiner should also 
take into account all evidence of 
record in making his/her determination, 
including the private medical evidence 
discussed above. 
 
If the requested opinion cannot be 
rendered 
based on the evidence without resort to 
speculation, 
the examiner should so state.

The examiner should provide a rationale 
for any opinion provided and reconcile 
any conflicting opinions in the record.

2.	Ensure any other necessary development 
has been completed, including 
compliance with all notification and 
development action required by the 
VCAA. 

3.	Readjudicate the Veteran's claim based 
on all the evidence received since the 
September 2005 supplemental statement 
of the case.  If action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


